Case 1:21-cv-00995-CFC Document 24 Filed 07/23/21 Page 1 of 3 PageID #: 19637




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE


    In re:                                                    Chapter 11

    ASHINC CORPORATION, et al.1,                              Bankruptcy Case No. 12-11564 (CSS)

             Debtors.                                         (Jointly Administered)



    CATHERINE E. YOUNGMAN, LITIGATION
    TRUSTEE FOR ASHINC CORPORATION, ET.
    AL., AS SUCCESSOR TO THE OFFICIAL
    COMMITTEE OF UNSECURED CREDITORS
    OF ASHINC CORPORATION, AND ITS
    AFFILIATED DEBTORS

                           Plaintiff,

    BDCM OPPORTUNITY FUND II, LP, BLACK
    DIAMOND CLO 2005-1 LTD., and SPECTRUM
    INVESTMENT PARTNERS, L.P.,
                                                              Bankruptcy Adv. Proc. No. 13-50530 (CSS)
                           Intervenors,
                                                              Civ. Action No. 1:21-cv-00994
                               v.

    YUCAIPA AMERICAN ALLIANCE FUND I,
    L.P., and YUCAIPA AMERICAN ALLIANCE
    (PARALLEL) FUND I, L.P.,

                           Defendants.



    CATHERINE E. YOUNGMAN, LITIGATION

1
 The Debtors in these cases, along with the federal tax identification number (or Canadian business number where
applicable) for each of the Debtors, are: ASHINC Corporation (f/k/a Allied Systems Holdings, Inc.) (58- 0360550);
AAINC Corporation (f/k/a Allied Automotive Group, Inc.) (XX-XXXXXXX); AFBLLC LLC (f/k/a Allied Freight
Broker LLC) (XX-XXXXXXX); ASCCO (Canada) Company (f/k/a Allied Systems (Canada) Company) (90- 0169283);
ASLTD L.P. (f/k/a Allied Systems, Ltd. (L.P.) (XX-XXXXXXX); AXALLC LLC (f/k/a Axis Areta, LLC) (45 5215545);
AXCCO Canada Company (f/k/a Axis Canada Company) (875688228); AXGINC Corporation (f/k/a Axis Group,
Inc.) (XX-XXXXXXX); Commercial Carriers, Inc. (XX-XXXXXXX); CTSINC Corporation (f/k/a CT Services, Inc.) (38
2918187); CTLLC LLC (f/k/a Cordin Transport LLC) (XX-XXXXXXX); F.J. Boutell Driveway LLC (XX-XXXXXXX);
GACS Incorporated (XX-XXXXXXX); Logistic Systems, LLC (XX-XXXXXXX); Logistic Technology, LLC (XX-XXXXXXX);
QAT, Inc. (XX-XXXXXXX); RMX LLC (XX-XXXXXXX); Transport Support LLC (XX-XXXXXXX); and Terminal Services
LLC (XX-XXXXXXX).


DOCS_DE:235157.7 96991/001
Case 1:21-cv-00995-CFC Document 24 Filed 07/23/21 Page 2 of 3 PageID #: 19638




 TRUSTEE FOR ASHINC CORPORATION, ET
 AL., AS SUCCESSOR TO BDCM
 OPPORTUNITY FUND II, LP, BLACK
 DIAMOND CLO 2005-1 LTD., SPECTRUM
 INVESTMENT PARTNERS, L.P., BLACK
 DIAMOND COMMERCIAL FINANCE, L.L.C.,
 as co-administrative agent, and SPECTRUM
 COMMERCIAL FINANCE LLC, as co-
 administrative agent,                                  Bankruptcy Adv. Proc. No. 14-50971 (CSS)
                         Plaintiff,                     Civ. Action No. 1:21-cv-00995
                             v.

 YUCAIPA AMERICAN ALLIANCE FUND I,
 L.P., and YUCAIPA AMERICAN ALLIANCE
 (PARALLEL) FUND I, L.P.,

                        Defendants.



APPENDIX FOR REPLY OF APPELLANTS YUCAIPA AMERICAN ALLIANCE FUND
   I, L.P. AND YUCAIPA AMERICAN ALLIANCE (PARALLEL) FUND I, L.P. TO
        LITIGATION TRUSTEE’S OBJECTION TO MOTION FOR STAY OF
   EFFECTIVENESS AND ENFORCEMENT OF JUDGMENT PENDING APPEAL
              PURSUANT TO BANKRUPTCY RULES 7062 AND 8007

       Appellant Yucaipa American Alliance Fund I, L.P. and Yucaipa American Alliance

(Parallel) Fund I, L.P. (collectively, “Yucaipa”) hereby submits this appendix in support of its

Reply of Appellants Yucaipa American Alliance Fund I, L.P. and Yucaipa American Alliance

(Parallel) Fund I, L.P. to Litigation Trustee’s Objection to Motion for Stay of Effectiveness and

Enforcement of Judgment Pending Appeal Pursuant to Bankruptcy Rules 7062 and 8007 [Civ.

Action No. 1:21-cv-00994, D.I. 23; Civ. Action No. 1:21-cv-00995, D.I. 23].

   Exhibit No.     Date Filed                                 Description
       76           07/23/13      Yucaipa’s Memorandum of Law in Opposition to the Petitioning
                                  Creditors’ Motion for Summary Judgment Regarding the
                                  Determination of Requisite Lenders Under the First Lien Credit
                                  Agreement [D.I. 261, Adv. No. 13-50530]




                                                  2
DOCS_DE:235157.7 96991/001
Case 1:21-cv-00995-CFC Document 24 Filed 07/23/21 Page 3 of 3 PageID #: 19639




 Dated: July 23, 2021             PACHULSKI STANG ZIEHL & JONES LLP

                                  /s/ Laura Davis Jones
                                  Laura Davis Jones (DE Bar No. 2436)
                                  David M. Bertenthal (CA Bar No. 167624)
                                  Peter J. Keane (DE Bar No. 5503)
                                  919 N. Market Street, 17th Floor
                                  P.O. Box 8705
                                  Wilmington, DE 19899-8705 (Courier 19801)
                                  Telephone: (302) 652-4100
                                  Fax: (302) 652-4400
                                  Email: ljones@pszjlaw.com
                                         dbertenthal@pszjlaw.com
                                         pkeane@pszjlaw.com

                                  -and-

                                  GLASER WEIL FINK HOWARD AVCHEN &
                                  SHAPIRO LLP
                                  Patricia L. Glaser (admitted pro hac vice)
                                  Gali Grant (admitted pro hac vice)
                                  Matthew P. Bernstein (admitted pro hac vice)
                                  10250 Constellation Blvd.
                                  19th Floor
                                  Los Angeles, CA 90067
                                  Telephone: (310) 553-3000
                                  Fax: (310) 556-2920
                                  Email: pglaser@glaserweil.com
                                         ggrant@glaserweil.com
                                         mbernstein@glaserweil.com

                                  Counsel for Appellant Yucaipa American Alliance
                                  Fund I, L.P. and Yucaipa American Alliance
                                  (Parallel) Fund I, L.P.




                                      3
DOCS_DE:235157.7 96991/001
